DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I in the reply filed on 7/12/2022 is acknowledged. However, upon further consideration the restriction requirement is hereby withdrawn.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claims 3, 23, and 24-28 are objected to because of the following informalities:  
In claim 3, line 3, “m” (second occurrence) should be deleted.
In claim 23, “an other” should be replaced with --another--.
In claim 24, line 17, “a motor” is introduced which has already been recited in line 5.
In claim 25, depending upon claim 24, the limitation “wherein the multi-turn detection unit is disposed at a position different from a position of the motor” has already been recited in claim 24.
Claims 26-28 are also objected to due to their dependencies upon claim 24.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 recites “wherein the multi-turn detection unit includes a sensor unit having a torque sensor” which appears to be inconsistent with the original disclosure. The original specification discloses “the multi-turn detection unit 45 is provided in the sensor unit 4 having the torque sensor 421” (see page 47, lines 7-9). 
Claim 21 is also rejected due to its dependency upon claim 18.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5, 9, 11, 15, 17, and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoshidomi et al. (US 9,843,241).

Regarding claim 1, Yoshidomi et al. discloses a detection device (element 12, Fig. 11) comprising: a multi-turn detection unit (elements 54a-54c, Fig. 15) configured to continually detect detection of a rotation position of multiple rotations of a detection object (element 30, Fig. 11) without supply of electric power from outside (see col. 14, lines 31-38); a position detector (element 60, Fig. 15) configured to detect a rotation position in one rotation of the detection object (see col. 14, lines 1-5); a multiple rotation position calculator (element 55, Fig. 15) configured to calculate multiple rotation position information related to the rotation position of multiple rotations based on a detection value of the multi-turn detection unit (see col. 14, lines 1-5); and an angle calculator  (element 61, Fig. 15) configured to calculate a rotation angle related to the rotation position in one rotation based on a detection value of the position detector (see col. 14, lines 1-5).
Regarding claim 5, Yoshidomi et al. discloses a detection device, wherein the multi-turn detection unit is configured to magnetically hold the rotation position of multiple rotations, which is readable by a supply of electric power (see col. 14, lines 31-38). 
Regarding claim 9, Yoshidomi et al. discloses a control unit (see Fig. 15) comprising: a detection device (element 12, Fig. 11) having: a multi-turn detection unit (elements 54a-54c, Fig. 15) configured to continually detect detection of a rotation position of multiple rotations of a detection object (element 30, Fig. 11) without supply of electric power from outside (see col. 14, lines 31-38); a position detector (element 60, Fig. 15) configured to detect a rotation position in one rotation of the detection object (see col. 14, lines 1-5); a multiple rotation position calculator (element 55, Fig. 15) configured to calculate multiple rotation position information related to the rotation position of multiple rotations based on a detection value of the multi-turn detection unit (see col. 14, lines 1-5); and an angle calculator (element 61, Fig. 15) configured to calculate a rotation angle related to the rotation position in one rotation based on a detection value of the position detector (see col. 14, lines 1-5); and a controller (element 20, Fig. 10) configured to obtain information related to a rotation of the detection object from the detection device (see col. 14, lines 1-5), wherein the detection device or the controller includes an absolute position calculator (element 62, Fig. 15) calculating an absolute position as a displacement amount from a reference position based on the multiple rotation position information and the rotation angle (see col. 14, lines 1-5).
Regarding claim 11, Yoshidomi et al. discloses a control unit, wherein the absolute position calculator calculates the absolute position by using a corrected value of the multiple rotation position information corrected by a rotation information correction value (see col. 15, lines 6-23).
Regarding claim 15, Yoshidomi et al. discloses a detection device (element 12, Fig. 11) comprising: a multi-turn detection unit (elements 54a-54c, Fig. 15) configured to continue detection of a rotation position of multiple rotations of a detection object (element 30, Fig. 11) driven by a motor (element 11, Fig. 11) without supply of electric power from outside (see col. 14, lines 31-38); a position detector (element 60, Fig. 15) configured to detect a rotation position in one rotation of the detection object (see col. 14, lines 1-5); a multiple rotation position calculator (element 55, Fig. 15) configured to calculate multiple rotation position information related to the rotation position of multiple rotations based on a detection value of the multi-turn detection unit (see col. 14, lines 1-5); and an angle calculator (element 61, Fig. 15) configured to calculate a rotation angle related to the rotation position in one rotation of the detection object based on a detection value of the position detector (see col. 14, lines 1-5), wherein the multi-turn detection unit is disposed at a position different from a position of the motor (see Fig. 11).
Regarding claim 17, Yoshidomi et al. discloses a detection device, wherein the multi-turn detection unit is configured to magnetically hold the rotation position of the multiple rotations, and read the rotation position held therein by supplying electric power (see col. 14, lines 31-38).
Regarding claim 24, Yoshidomi et al. discloses a control unit (see Fig. 15) comprising: a detection device (element 12, Fig. 11) having: a multi-turn detection unit (elements 54a-54c, Fig. 15) configured to continue detection of a rotation position of multiple rotations of a detection object (element 30, Fig. 11) driven by a motor (element 11, Fig. 11) without supply of electric power from outside (see col. 14, lines 31-38); a position detector (element 60, Fig. 15) configured to detect a rotation position in one rotation of the detection object (see col. 14, lines 1-5); a multiple rotation position calculator (element 55, Fig. 15) configured to calculate multiple rotation position information related to the rotation position of multiple rotations based on a detection value of the multi-turn detection unit (see col. 14, lines 1-5); and an angle calculator (element 61, Fig. 15) configured to calculate a rotation angle related to the rotation position in one rotation of the detection object based on a detection value of the position detector (see col. 14, lines 1-5), wherein the multi-turn detection unit is disposed at a position different from a position of the motor; and a controller (element 20, Fig. 10) for controlling a drive of the motor, wherein the detection device or the controller includes an absolute position calculator (element 62, Fig. 15) configured to calculate an absolute position representing a displacement amount of the detection object from a reference position based on the multiple rotation position information and the rotation angle information (see col. 14, lines 1-5).

Claim 14 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kumagai (JP 2009-222576 A).

Regarding claim 14, Kumagai discloses a detection device (element 10, Fig. 2) comprising: a rotation detection unit (element 2, Fig. 2) configured to detect a rotation position of a rotor (element 1, Fig. 2) as a detection object; and a count calculator (elements 3, 4, Fig. 2) configured to calculate a count value either counted up or down according to a rotation direction by n times during one rotation of the detection object n, where n is an integer of 1 or more, wherein the count calculator is configured to count, as a count value, a number m between a lower limit value and an upper limit value, where m is an integer of 2n or more, the count value either (i) set to the lower limit value next time the count value is counted up after reaching the upper limit value or (ii) set to the upper limit value next time the count value is counted down after reaching the lower limit value (see par. [0004-0005]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, 10, 16, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshidomi et al. (US 9,843,241) in view of Kumagai (JP 2009-222576 A).

Regarding claims 2, 3, 10, 16, and 25, even assuming arguendo, without conceding, that Yoshidomi et al. does not disclose the multiple rotation position information being a count value either counted up or down according to a rotation direction by a number of n, where n is an integer of 1 or more, in one rotation of the detection object, Kumagai shows that this feature is well known in the art. Kumagai discloses a detection device, wherein the multiple rotation position information is a count value either counted up or down according to a rotation direction by a number of n, where n is an integer of 1 or more, in one rotation of the detection object, wherein the multiple rotation position calculator is configured to count the count value as a number m between an upper limit value and a lower limit value m, where m is an integer of 2n or more, and, upon having the count value reaching the upper limit value, count up the count value to the lower limit value in a subsequent count up and, upon having the count value reaching the lower limit value, count down the count value to the upper limit value in a subsequent count down (see par. [0004-0005]). Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to apply a known technique to a known device ready for improvement to yield predictable results, such as, improved multi-turn detection.

Claims 4 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshidomi et al. (US 9,843,241).

Regarding claims 4 and 22, even assuming arguendo, without conceding, that Yoshidomi et al. does not disclose the multiple rotation position calculator being configured to initialize the count value, and, upon having the multiple rotation position information normally initialized, start the counting of the count value, wherein the multi-turn detection unit is configured to perform an initialization process that initializes the detection value. The examiner takes official notice of the fact that an initialization process is well known in the art. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to apply a known technique to a known device ready for improvement to yield predictable results, such as, improving accuracy of the detection.

Claims 6-8, 12, 13, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshidomi et al. (US 9,843,241) in view of Fujita et al. (US 2017/0291640).

Regarding claims 6-8, although Yoshidomi et al. does not appear to disclose the claimed external sensor, Fujita et al. shows that this feature is well known in the art. Fujita et al. discloses detection device comprising: in the multiple rotation position calculator, a first multiple rotation position calculator (element 615, Fig. 9) configured to calculate the multiple rotation position information based on a detection value of the multi-turn detection unit (element 601, Fig. 9), and a second multiple rotation position calculator (element 625, Fig. 9) configured to calculate the multiple rotation position information based on a detection value of the position detector (element 602, Fig. 9), while the multiple rotation position calculator is treated as a first multiple rotation position calculator, wherein electric power is constantly supplied to the position detector and the second multiple rotation position calculator respectively providing a detection value for the calculation of the multiple rotation position information (see Fig. 9), wherein the position detector is provided in a number of plurality, and the detection value of at least one position detector is shared among the angle calculator and the second multiple rotation position calculator, wherein a configuration of a detection element is respectively different among the plurality of position detectors (see par. [0402]). Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to apply a known technique to a known device ready for improvement to yield predictable results, such as, improving accuracy of the detection.
Regarding claim 12, although Yoshidomi et al. does not appear to disclose the claimed external sensor, Fujita et al. shows that this feature is well known in the art. Fujita et al. discloses a control unit, wherein the controller (element 52, Fig. 22) obtains an external detection value from an external sensor (element 900, Fig. 22) which is convertible to the absolute position (see pars. [0485]-[0490]). Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to apply a known technique to a known device ready for improvement to yield predictable results, such as, improving accuracy of the detection.
Regarding claim 13, although Yoshidomi et al. does not appear to disclose the claimed external sensor, Fujita et al. shows that this feature is well known in the art. Fujita et al. discloses a control unit, wherein the controller (element 52, Fig. 22) is provided with an abnormality monitor configured to monitor abnormality based on a plurality of the absolute positions calculated by using respectively different detection values (see pars. [0485]-[0490]). Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to apply a known technique to a known device ready for improvement to yield predictable results, such as, determining whether a malfunction has occurred and identifying the malfunctioning portion.
Regarding claims 19 and 20, although Yoshidomi et al. does not appear to disclose the claimed gear configuration, Fujita et al. shows that this feature is well known in the art. Fujita et al. discloses a detection device, wherein the multi-turn detection unit (element 601, Fig. 9) is configured to detect the rotation position of a detection gear (i.e., first gear coupled to the shaft 15, Fig. 1, par. [0062]) that engages with a detection object gear (i.e., second gear engaged with the first gear and mounted to the steering shaft 102, Fig. 1, par. [0062]) that rotates integrally with the detection object, wherein the sensor unit has a gear fixing mechanism applied thereto configured to fix the detection object gear and the detection gear when the detection object gear, the detection gear and the multi-turn detection unit are assembled onto the detection object. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to apply a known technique to a known device ready for improvement to yield predictable results, such as, providing accurate detection in a power steering system.

Claims 18 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshidomi et al. (US 9,843,241) in view of Nicholl et al. (US 2019/0242764).

Regarding claim 18, although Yoshidomi et al. does not appear to disclose the claimed torque sensor, Nicholl et al. shows that this feature is well known in the art. Nicholl et al. discloses a detection device, wherein the multi-turn detection unit (element 100, Fig. 4) is provided in the sensor unit having the torque sensor (element 166, Fig. 4) that detects a torque input to the detection object. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to apply a known technique to a known device ready for improvement to yield predictable results, such as, proving an accurate torque detection.
Regarding claim 21, although Yoshidomi et al. does not appear to disclose the torque sensor being configured to detect a change in magnetic flux of a magnet that rotates integrally with the detection object, and the multi-turn detection unit detects the rotation position of the magnet. The examiner takes official notice of the fact that this feature is well known in the art. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to apply a known technique to a known device ready for improvement to yield predictable results, such as, improving accuracy of the torque detection.
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Yoshidomi et al. (US 9,843,241).

Regarding claim 23, even assuming arguendo, without conceding, that Yoshidomi et al. does not disclose the multiple rotation detection unit being configured to learn a reference value after operating the detection object from one end to another end of an operation range. The examiner takes official notice of the fact that this feature is well known in the art. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to apply a known technique to a known device ready for improvement to yield predictable results, such as, improving accuracy of the detection.

Claims 26-28 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshidomi et al. (US 9,843,241) in view of Ishii et al. (JP 09-292264 A).

Regarding claim 26, although Yoshidomi et al. does not appear to disclose the claimed motor rotation angle sensor, Ishii et al. shows that this feature is well known in the art. Ishii et al. discloses a control unit comprising: a motor rotation angle sensor (element 2, Fig. 1) configured to detect a rotation angle of the motor (see par. [0019]), wherein the absolute position calculator (element 5, Fig. 1) calculates the absolute position based on the multiple rotation position information based on the detection value of the multi-turn detection unit and the rotation angle information based on the detection value of the motor rotation angle sensor (see par. [0019]). Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to apply a known technique to a known device ready for improvement to yield predictable results, such as, quickly detect a data abnormality caused by a failure.
Regarding claims 27 and 28, although Yoshidomi et al. does not appear to disclose the claimed motor rotation angle sensor, Ishii et al. shows that this feature is well known in the art. Ishii et al. discloses a control unit comprising: a motor rotation angle sensor (element 2, Fig. 1) configured to detect a rotation angle of the motor (see par. [0019]), wherein the absolute position calculator (element 5, Fig. 1) calculates, as the absolute position, a detection object side absolute position based on the detection values of the multi-turn detection unit and the position detection unit and a motor side absolute position based on the detection value of the motor rotation angle sensor (see par. [0019]), wherein the controller includes an abnormality monitoring unit (element 8, Fig. 1) configured to monitor abnormality based on the detection object side absolute position and the motor side absolute position (see par. [0020]). Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to apply a known technique to a known device ready for improvement to yield predictable results, such as, quickly detect a data abnormality caused by a failure.
Contact Information 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MILTON GONZALEZ whose telephone number is (571)270-7914. The examiner can normally be reached 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WALTER LINDSAY can be reached on (571) 272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WALTER L LINDSAY JR/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        

/M.G/Examiner, Art Unit 2852                                                                                                                                                                                                        
10/22/2022